Case 1:21-cv-03335-DLC Document 30 Filed 07/07/21 Page 1 of 2

SUSMAN GODFREY L.L.P.

A REGISTERED LIMITED LIABILITY PARTNERSHIP
32ND FLOOR
1301 AVENUE OF TRE AMERICAS
NEW YORK, NEW YORK 10019-6023
(2.12) 336-8330
FAX (2.12) 336-8340

Wi. SUSMANGODFREY,COM

Suite 5100 Sure [400 Sure 3800

1006 LOuIsiANA STREET 1900 AVENUE OF THE STARS L208 THIRD AVENUE
Houston, Texas 77002-50986 Los ANGELES, CALIFORNIA 90067-G029 SEATTLE, WASHINGTON G&1O1-3000
(713) 65 |-9366 (310) 789-3100 (206) 516-3880

 

 

 

Barry BARNET

DIRECT Disc (713) 653-7891 E-MAIL BBARNETT@suUSMANGODFREY.COM

July 7, 2021
VIA ECE

Hon. Denise L. Cote
United States District Court TL ‘Af
Southern District of New York

500 Pearl Street, Courtroom 1910

New York, NY 10007

CoteNYSDChambers@nysd.uscourtts.gov

 

Re:  Luminant Energy Company LLC v. Koch Energy Services, LLC, No.
1:21-cv-03335-DLC (S.D.N.Y.)

Dear Judge Cote:

We represent Plaintiff Luminant Energy Company LLC in the
above-captioned case. We submit this letter pursuant to Rule LE of the Court’s
Individual Practices in Civil Cases to request that the Court extend the deadline for
the parties to submit certain simultaneous supplemental briefing.

On April 23, 2021, Koch filed a motion to partially dismiss Luminant’s
complaint. (ECF No. 10.) On June 25, 2021, during a conference with counsel, the
Court granted the motion as to Luminant’s unjust enrichment claim, preliminarily
denied the motion as to Luminant’s breach-of-contract claim, and directed the
parties to submit supplemental briefing on “what the [International Swaps and
Derivatives Association] was trying to achieve in adopting the particular
formulation” of “Interruptible” in the parties’ contract by Friday, July 9, 2021. See
Remote Conference Tr. (June 25, 2021) at 5:15-17.

We now respectfully ask that the Court grant the parties a brief extension
until Monday, July 12, 2021 to provide the Court with the requested supplemental
briefing. Defendant Koch Energy Services, LLC consents to this request. There
have been no previous requests for extensions of time.

 
Case 1:21-cv-03335-DLC Document 30

July 7, 2021
Page 2

Sincerely,
/s/ Barry Barnett

Barry Barnett

Elizabeth Aronson

SUSMAN GODFREY LLP

1301 Avenue of the Americas, 32nd Floor
New York, New York 10019

Phone: 2] 2-729-2024

Fax: 212-336-8340
bbarnett@susmangodtfrey.com
baronson@susmangodfrey.com

Abigail C. Noebels

(admitted pro hac vice)

1000 Louisiana, Suite 5100
Houston, Texas 77002

Phone: 713-651-9366

Fax: 713-654-6666
anoebels@susmangodfrey.com

Filed 07/07/24

Attorneys for Plaintiff Luminant Energy Company LLC

cc: AH Counsel of Record (via ECF)

Page 2 of 2

 

 
